      Case 4:19-cv-00450 Document 1 Filed on 02/08/19 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ENERSET ELECTRIC LTD                                 §
    Plaintiff,                                       §
                                                     §
vs.                                                  §      Civil Action 4:19-cv-450
                                                     §
PETROLEOS DE VENEZUELA, S.A. and                     §
BARIVEN, S.A.                                        §
     Defendants.                                     §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Enerset Electric LTD (“Enerset”) files this Complaint against Petroleos de

Venezuela, S.A. (“PDVSA”) and Bariven, S.A. (“Bariven”), and would show the Court as

follows:

                                           PARTIES

       1.      Plaintiff Enerset is a limited partnership organized under the laws of the State of

Texas, with its principal place of business located in Harris County, Texas.

       2.      Defendant PDVSA is a Venezuelan state-owned entity with its registered office at

Petróleos de Venezuela, S.A., Avenida. Libertador con calle El Empalme, Complejo

MinPetróleo - PDVSA, La Campiña, Caracas, in the Bolivarian Republic of Venezuela.

Defendant Petroleos de Venezuela S.A. may be served at its registered office, pursuant to the

“Convention of 15 November 1965 on the Service Abroad of Judicial and Extrajudicial

Documents in Civil and Commercial Matters,” commonly known as the Hague Service

Convention, of which Venezuela is a signatory.

       3.      Defendant Bariven is a Venezuelan state-owned entity with its registered office at

Torre Pequiven, Pisos 10 y 11, Av Francisco de Miranda, Caracas, in the Bolivarian Republic of

Venezuela. Defendant Bariven may be served at its registered office, pursuant to the
         Case 4:19-cv-00450 Document 1 Filed on 02/08/19 in TXSD Page 2 of 5



“Convention of 15 November 1965 on the Service Abroad of Judicial and Extrajudicial

Documents in Civil and Commercial Matters,” commonly known as the Hague Service

Convention, of which Venezuela is a signatory.

                                 JURISDICTION AND VENUE

         4.    This Court has personal jurisdiction over each of the Defendants, as each

regularly does significant and/or substantial business in Texas, and/or entered into a contract in

Texas to be performed in Texas, which they have breached, either individually or in concert with

each other, as alleged herein. Further, per the Purchase Orders issued by PDVSA/Bariven upon

which Enerset now sues, the Courts of Harris County, Texas have exclusive jurisdiction over

disputes arising out of said Purchase Orders.

         5.    The amount in controversy exceeds $75,000. Enerset is a citizen of Texas for

diversity purposes. Defendants are both subjects of foreign states. Accordingly, this Court has

subject matter jurisdiction. See 28 U.S.C. §1332(a)(2).

         6.    Venue is proper as a substantial part of the events or omissions giving rise to the

claim occurred in Harris County. 28 U.S.C. §1391(b)(2). Further, per the Purchase Orders upon

which Enerset now sues, venue is appropriate in the State and Federal Courts of Harris County,

Texas.

                                                FACTS

         7.    Beginning    in   May    2014      and   continuing   through   September    2016,

PDVSA/Bariven submitted Purchase Orders (the “POs”) to Enerset under which Enerset agreed

to sell materials and equipment to PDVSA through Bariven, PDVSA’s purchasing agent.

Enerset delivered the materials and equipment as requested, and issued the appropriate invoices

                                                  2
       Case 4:19-cv-00450 Document 1 Filed on 02/08/19 in TXSD Page 3 of 5



for payment (the “Invoices”). All the equipment and materials shipped to PDVSA by Enerset

have been received and installed in the corresponding PDVSA operational areas. PDVSA’s

planning department has verified the receipt and installation of the materials and equipment, and

the payment amounts have been registered in PDVSA’s accounting system. To date, PDVSA has

not paid the invoices. The total amount due and owing to Enerset is $5,086,147.10.

                                 COUNT I – Breach of Contract

        8.      Enerset repeats and realleges each and every allegation contained herein as if fully

set forth in this section.

        9.      Each PO issued by PDVSA/Bariven was a valid and enforceable contract. In

accordance with each PO, Enerset delivered the complete order of materials and equipment to

PDVSA, which accepted the delivery without complaint. The sum of $5,086,147.10 remains due

and owing pursuant to the POs and as evidenced by the Invoices.

        10.     As a result of each of Defendants’ actions, Enerset has been damaged in the

amount of at least $5,086,147.10.

        11.     Because Defendants worked in concert to breach the POs, each Defendant is

therefore jointly and severally liable to Enerset.

                                 COUNT II – Unjust Enrichment

        12.     Enerset repeats and realleges each and every allegation contained herein as if fully

set forth in this section.

        13.     Defendants are also liable for unjust enrichment. It is inconceivable that

Defendants, a unit of closely collaborating parties within the PDVSA group under the leadership




                                                     3
       Case 4:19-cv-00450 Document 1 Filed on 02/08/19 in TXSD Page 4 of 5



of PDVSA, are allowed to enjoy, without justification, the value of the materials and equipment,

while Enerset remains unpaid.

        14.     Ultimately, it would be unconscionable for Defendants to retain the materials and

equipment without paying Enerset the amount owed. Because Defendants directly benefited

from Enerset’s contractual performance, yet have done nothing to make Enerset whole, they

must be required to reimburse Enserset in the amount as evidenced by the Invoices.

                             COUNT III – Agency and Ratification

        15.     Enerset repeats and realleges each and every allegation contained herein as if fully

set forth in this section.

        16.     Whenever in this complaint it is alleged that any Defendant did, or failed to do,

any act, thing and/or omission, it is meant that Defendants themselves or their agents, officers,

servants, employees, vice principals, or representatives either did or failed to do such act, thing

and/or omission, and it was done with the full authorization or ratification of PDVSA and/or with

actual and/or apparent authority of PDVSA and/or subject to PDVSA’s control.

                                           DAMAGES

        17.     Enerset’s total claim – apart from interests and costs – amounts to at least

$5,086,147.10 plus interest and attorney’s fees.

                                        JURY DEMAND

        18.     Enerset hereby demands a trial by jury.

                                      ATTORNEY’S FEES

        19.     Enerset has retained counsel for this matter and is entitled to recover its

reasonable and necessary attorney’s fees pursuant to Section 38.001 of the Texas Civil Practice

                                                   4
        Case 4:19-cv-00450 Document 1 Filed on 02/08/19 in TXSD Page 5 of 5



& Remedies Code and under such other applicable law as may provide for recovery of attorney’s

fees.

                                            PRAYER

        Enerset requests and demands the following relief:

        (1)     Compensatory damages in an amount in excess of the minimum jurisdictional

limit of this Court;

        (2)     All reasonable costs and expenses, including attorney’s fees; and

        (3)     Such other and further relief as the Court may deem just and proper.

                                                     Respectfully submitted,

                                                     By:_/s/ Glenn R. LeMay_________
                                                        GLENN R. LEMAY
                                                        State Bar No. 12188690
                                                        So. Dist. No. 10618
                                                        Telephone: (713) 961.3366
                                                        Facsimile: (713) 961-3938
                                                        glemay@grsm.com

                                                     ATTORNEY IN CHARGE FOR
                                                     PLAINTIFF ENERSET ELECTRIC
                                                     LTD

OF COUNSEL:

GORDON & REES, L.L.P.
1900 West Loop South, Suite 1000
Houston, Texas 77027
Telephone: (713) 961.3366
Facsimile: (713) 961-3938




                                                 5
